NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              GEORGE A. BENAVIDES,
                Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7066
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-2775, Judge William A. Moor-
man.
               ______________________

               Decided: October 15, 2013
                ______________________

   GEORGE A. BENAVIDES, of San Antonio, Texas, pro se.

     LAUREN S. MOORE, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With her on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and SCOTT D. AUSTIN, Assistant Director. Of counsel
on the brief were DAVID J. BARRANS, Deputy Assistant
2                                   BENAVIDES   v. SHINSEKI



General Counsel, and LARA K. EILHARDT, Attorney, United
States Department of Veterans Affairs, of Washington,
DC.
                ______________________

    Before PROST, REYNA, and TARANTO, Circuit Judges.
PER CURIAM.
    George A. Benavides appeals a decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) to vacate and remand a decision of the Board of
Veterans Appeals (“Board”) denying Mr. Benavides’s
claim for service connection for post-traumatic stress
disorder (“PTSD”). Benavides v. Shinseki, No. 11-2775,
2013 U.S. App. Vet. Claims LEXIS 120 (Vet. App. Jan. 28,
2013) (“Veterans Court Decision”). Because the decision of
the Veterans Court was not sufficiently final for purposes
of review, we dismiss the appeal.
                      BACKGROUND
    Mr. Benavides served in the United States Marine
Corps from December 1993 to January 1998. His service
medical records show that while on active duty, Mr.
Benavides received dental care, including surgery to
extract certain teeth, but did not complain of or receive
treatment for psychiatric symptoms.
    In December 2006, Mr. Benavides filed a claim for
service connection for PTSD based on a “traumatic situa-
tion” during his service when a “bug or wiretap” was
implanted in his “gingiva, tooth, or anatomy” which
allowed others to intercept his thoughts. Mr. Benavides
provided private treatment records dating from April
2006 and September 2007 to support his claim. In Janu-
ary 2008, a Regional Office (“RO”) of the Department of
Veterans Affairs (“VA”) denied his claim for service con-
nection.
BENAVIDES   v. SHINSEKI                                  3



    The next month, Mr. Benavides filed a Notice of Disa-
greement with the RO’s decision and submitted additional
evidence in support of his PTSD claim, as well as added a
claim for schizophrenia. The RO requested a VA exami-
nation to assess the presence of a mental disorder, noting
that Mr. Benavides was seeking service connection for
schizophrenia, but did not mention PTSD. The resulting
November 2009 VA examination report diagnosed Mr.
Benavides with paranoid schizophrenia and found it to be
at least as likely as not that he had developed the condi-
tion during service.
    On June 1, 2010, the RO issued a Statement of the
Case denying Mr. Benavides service connection for both
PTSD and schizophrenia. Two days later, the VA psy-
chologist who prepared the November 2009 examination
report submitted to the RO an addendum in which she
explained her diagnosis of Mr. Benavides’s schizophrenia,
additionally opining that he exhibited a phase of schizo-
phrenia during service. Consequently, the RO issued a
new decision on June 11, 2010, granting Mr. Benavides’s
claim for service connection for schizophrenia, but deny-
ing service connection for PTSD. Mr. Benavides appealed
the RO’s denial of his PTSD claim and testified before the
Board regarding the same.
    In a September 2, 2011 decision, the Board denied Mr.
Benavides’s claim for PTSD, finding “there is no corrobo-
rated in-service stress[or] or properly established diagno-
sis of PTSD” to support it. The Board also found that the
VA had substantially complied with the assistance provi-
sions set forth in the law and regulations, and that the
record in Mr. Benavides’s case was adequate. The Board,
however, remanded to the RO Mr. Benavides’s claims for
increased disability ratings for other unrelated service-
connected conditions.
   Mr. Benavides appealed the Board’s decision to the
Veterans Court. On January 28, 2013, the Veterans
4                                    BENAVIDES   v. SHINSEKI



Court vacated the Board’s decision as to the denial of
service connection for PTSD based on the Board’s “inade-
quate statement of reasons or bas[e]s” and its failure to
obtain service personnel records. Veterans Court Deci-
sion, at *1. The Veterans Court found that the Board
failed to consider certain evidence relevant to Mr. Be-
navides’s PTSD claim, and remanded the case back to the
Board with instructions to obtain additional service
medical records and to reconsider the claim upon review
of such additional evidence. Id. at *15, *18–19. The
Veterans Court also concluded that the Board’s determi-
nation that the VA fulfilled its duty to assist was clearly
erroneous because the VA failed to procure relevant
service records. Id. at *18. Finally, the Veterans Court
allowed Mr. Benavides the opportunity to submit addi-
tional evidence and argument to the Board on remand.
Id. at *20. This appeal followed.
                       DISCUSSION
    The threshold issue here is whether this court has ju-
risdiction over Mr. Benavides’s appeal of a remand order
by the Veterans Court. While the statute conferring
jurisdiction on us to review decisions of the Veterans
Court does not explicitly require a “final” decision, we
generally decline to review non-final orders of the Veter-
ans Court on prudential grounds. See Joyce v. Nicholson,
443 F.3d 845, 849 (2006) (quoting Williams v. Principi,
275 F.3d 1361, 1363 (Fed. Cir. 2002)). This finality rule
serves several purposes: it “promot[es] efficient judicial
administration,” “emphasize[s] the deference that appel-
late courts owe to the trial judge,” and “reduces harass-
ment of opponents and the clogging of the courts through
successive appeals.” Williams, 275 F.3d at 1364 (citing
Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 374
(1981)).
   Thus, we typically do not review remand orders of the
Veterans Court because they are not final decisions.
BENAVIDES   v. SHINSEKI                                   5



Joyce, 443 F.3d at 849 (“We have repeatedly made clear
that a decision by the [Veterans Court] remanding to the
Board is non-final and not reviewable.”). However, we
will depart from this rule of finality when three conditions
are met:
   (1) there must have been a clear and final decision
   of a legal issue that (a) is separate from the re-
   mand proceedings, (b) will directly govern the re-
   mand proceedings, or (c) if reversed by this court,
   would render the remand proceedings unneces-
   sary;
   (2) the resolution of the legal issues must adverse-
   ly affect the party seeking review; and
   (3) there must be a substantial risk that the deci-
   sion would not survive a remand, i.e., that the
   remand proceeding may moot the issue.
Williams, 275 F.3d at 1364 (footnotes omitted). This
narrow exception to the finality rule is met only in rare
circumstances. Jones v. Nicholson, 431 F.3d 1353, 1358 &
n.3 (Fed. Cir. 2005); Conway v. Principi, 353 F.3d 1369,
1374 (Fed. Cir. 2004).
    The remand order in this case does not meet the nar-
row exception articulated in Williams. Reading the
Veterans Court decision closely and giving Mr. Be-
navides’s informal briefing the broadest latitude, we do
not find that the Veterans Court made a clear and final
decision on a legal issue that adversely affects Mr. Be-
navides, as required by the first and second Williams
conditions.
    With respect to the first Williams condition, Mr. Be-
navides does not allege that the remand order misinter-
prets any statutory or regulatory language or misapplies
binding case law. To the contrary, he concedes in his
informal briefing that his appeal did not involve a chal-
lenge to the Veterans Court’s determination of a legal
6                                     BENAVIDES   v. SHINSEKI



issue. Rather, Mr. Benavides is dissatisfied with the VA’s
alleged failure to comply with its duty to assist under 38
U.S.C. § 5103A by not investigating his claim that the
Navy implanted a thought-intercepting device inside him.
Whether the VA complied with its duty to assist is a
factual determination and does not involve the resolution
of a legal issue. As such, there has not been—and Mr.
Benavides has failed to identify—a clear and final deci-
sion of a legal issue made in the remand order to satisfy
the first Williams condition.
    With respect to the second Williams condition, even
assuming that the Veterans Court had decided a legal
issue, Mr. Benavides cannot show that he is adversely
affected by that decision. Indeed, Mr. Benavides appears
to seek the precise relief that he has already obtained
from the Veterans Court, i.e., an order remanding his case
back to the Board with instructions to obtain and consider
additional records pertaining to his claim for PTSD.
Veterans Court Decision, at *18–19. In the decision, the
Veterans Court agreed with Mr. Benavides that the
Board’s determination that the VA fulfilled its duty to
assist was clearly erroneous because the VA failed to
procure evidence necessary to substantiate his claim. Id.
at *18. Thus, because the Veterans Court’s remand order
is a favorable decision for Mr. Benavides since it allows
for the further investigation and development of his
claim, the second Williams condition has not been satis-
fied.
     In order for this court to have jurisdiction over a non-
final remand order, each of the three Williams conditions
must be met. Because Mr. Benavides has not met the
first and second Williams conditions, we dismiss his
appeal for lack of jurisdiction.
    Mr. Benavides should realize that the dismissal of his
appeal does not interfere with the further development of
his claim. Mr. Benavides now has the opportunity to
BENAVIDES   v. SHINSEKI                                   7



submit additional evidence and argument on his claim for
entitlement to service connection for PTSD to the Board.
On remand, the Board must consider such additional
evidence, along with Mr. Benavides’s service medical
records the VA has been tasked to procure, before render-
ing a new decision on Mr. Benavides’s claim. If that new
decision after completion of the remand proceedings is not
in Mr. Benavides’s favor and subsequently the Veterans
Court enters final judgment against him, he is then free
to file a second appeal to this court. See Duchesneau v.
Shinseki, 679 F.3d 1349, 1353 (Fed. Cir. 2012) (discussing
appellant’s ability to re-file a dismissed appeal). To avoid
any misunderstanding about this court’s jurisdiction, we
emphasize, however, that a second appeal may still fail to
come within this court’s jurisdiction for reasons distinct
from the reason the present appeal fails. Mr. Benavides
should be aware that this court’s jurisdiction is narrow
and does not generally encompass challenges to factual
findings or to the application of statutory or regulatory
standards to particular facts. See 38 U.S.C. § 7292(a).
                          DISMISSED
                            COSTS
   Each party shall bear its own costs.